        Case 1:19-cv-07977-RA-SDA Document 185 Filed 09/02/20 Page 1 of 1

                                       THE LAW OFFICE OF
                     JJOSHUA
                       OSHUA M
                             MOSKOVITZ
                              OSKOVITZ
                                       THE LAW OFFICE OF


The Woolworth Building                                                        www.moskovitzlaw.com
233 Broadway, Suite 2220                                                        Tel. (212) 380-7040
New York, New York 10279                                                         Fax (888) 398-0032

                                                      September 1, 2020

 BY ECF

 Hon. Stewart D. Aaron
 United States Magistrate Judge
 Daniel Patrick Moynihan Courthouse
 500 Pearl Street                                                                 9/2/2020
 New York, New York 10007-1312

        Re:     Sughrim et al. v. State of New York et al., No. 19-cv-07977 (RA) (SDA)

 Your Honor:

         I write as Plaintiffs’ counsel, with Defendants’ consent, pursuant to the Court’s
 August 19, 2020 endorsement (Dkt. 183) of Plaintiffs’ August 18, 2020 status report (Dkt. 182)
 concerning the parties’ efforts to resolve the dispute of identifying putative class members.
 Since Plaintiffs’ August 18 report, Defendants have produced documentation concerning the
 accommodation requests for twelve officers as requested by Plaintiffs pursuant to the Court’s
 July 22, 2020 Order (Dkt. 169). The parties conferred by telephone earlier today regarding this
 production, including Plaintiffs’ concerns about whether the production was complete. We
 agreed that Plaintiffs would provide Defendants with a letter by tomorrow outlining the
 documents that we expected to receive. We also discussed Plaintiffs’ request for additional
 officer files. Defendants’ counsel indicated they would consult with their clients about this
 request and the parties agreed to confer again, if possible, later this week.

         In sum, the parties are continuing to engage in good-faith efforts that may resolve or limit
 the parties’ dispute about identifying putative class members at this stage of the litigation.
 Accordingly, Plaintiffs propose to provide the Court with another status update on this issue no
 later than September 15, 2020.

                                                      Respectfully,



                                                      Joshua S. Moskovitz

 cc:    All Counsel of Record (by ECF)

ENDORSEMENT: The Court adopts Plaintiffs' proposal. The parties shall file a joint status update no later
than 9/15/2020. SO ORDERED.
Dated: 9/2/2020
